          Case 2:21-cv-00108-APG-DJA Document 14 Filed 04/01/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KEITH PAUL BIRD,                                        Case No.: 2:21-cv-00108-APG-DJA

 4          Plaintiff                                     Order Denying Motions for Entry of
                                                            Default and Default Judgment
 5 v.
                                                                    [ECF Nos. 12, 13]
 6 DIRECTOR DANIELS, et al.,

 7          Defendants

 8         Plaintiff Keith Bird moves for entry of clerk’s default and for default judgment. ECF

 9 Nos. 12, 13. Pursuant to 28 U.S.C. § 1915A, the court must screen Bird’s complaint before it is

10 served on the defendants. Bird’s complaint is currently in line for screening. But as this case is

11 currently at a prescreening stage, and the defendants have not yet been served, default and

12 default judgment are inappropriate at this time. I therefore deny Bird’s motions for entry of

13 default and default judgment.

14         I THEREFORE ORDER that plaintiff Keith Bird’s motions for entry of clerk’s default

15 and for default judgment (ECF Nos. 12, 13) are DENIED.

16         DATED this 1st day of April, 2021.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
